Name: 2000/771/EC: Internal agreement between the representatives of the governments of the Member States, meeting within the Council, on measures to be taken and procedures to be followed for the implementation of the ACP-EC Partnership Agreement
 Type: Decision
 Subject Matter: EU institutions and European civil service;  economic geography; NA;  European construction
 Date Published: 2000-12-15

 Avis juridique important|42000A1215(02)2000/771/EC: Internal agreement between the representatives of the governments of the Member States, meeting within the Council, on measures to be taken and procedures to be followed for the implementation of the ACP-EC Partnership Agreement Official Journal L 317 , 15/12/2000 P. 0376 - 0381Internal agreementBetween the representatives of the governments of the Member States, meeting within the Council, on measures to be taken and procedures to be followed for the implementation of the ACP-EC Partnership AgreementTHE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITY, MEETING WITHIN THE COUNCIL,having regard to the Treaty establishing the European Community, hereinafter referred to as "the Treaty",having regard to the ACP-EC Partnership Agreement signed in Cotonou (Benin) on 23 June 2000, hereinafter referred to as "the ACP-EC Agreement",having regard to the draft from the Commission,WHEREAS:(1) The Representatives of the Community will have to adopt common positions in the Council of Ministers provided for by the ACP-EC Agreement, hereinafter referred to as "the ACP-EC Council of Ministers". Moreover, implementation of the decisions, recommendations and opinions of that Council may require, as the case may be, action by the Community, joint action by the Member States or action by a Member State.(2) Therefore, it is necessary for the Member States to specify the conditions for determining, in the fields for which they are competent, the common positions to be adopted by the Representatives of the Community within the ACP-EC Council of Ministers. In the same fields, it will also be for them to take the measures implementing such decisions, recommendations and opinions of that Council as may require joint action by the Member States or action by a Member State.(3) For matters covered by the ACP-EC Agreement that fall within their competence the Member States will have to authorise the Council to take appropriate decisions under Articles 96 and 97 of the ACP-EC Agreement.(4) Provision should, likewise, be made for the Member States to communicate to one another and to the Commission any treaty, convention, agreement or arrangement and any part of a treaty, convention, agreement or arrangement which concerns matters dealt with in the ACP-EC Agreement and which has been, or will be, concluded between one or more Member States and one or more ACP States.(5) Procedures should also be laid down whereby Member States may settle any disputes which may arise between them with regard to the ACP-EC Agreement,HAVE AGREED AS FOLLOWS:Article 1The common position to be taken by the Representatives of the Community in the ACP-EC Council of Ministers and the Committee of Ambassadors when they consider matters for which the Member States are competent shall be adopted by the Council, acting unanimously on a draft from the Commission or from a Member State after consulting the Commission.Article 2Decisions and recommendations adopted by the ACP-EC Council of Ministers or the Committee of Ambassadors in the fields for which the Member States are competent shall be implemented by acts adopted by the latter.Article 3The position of the Member States for the implementation of Articles 96 and 97 of the ACP-EC Agreement shall, when that position concerns matters within their competence, be adopted by the Council, acting in accordance with the procedure set out in the Annex.If the planned measures concern matters falling within the competence of the Member States, the Council may also act on the initiative of a Member State.Article 4Any treaty, convention, agreement or arrangement, or any part of a treaty, convention, agreement or arrangement, of whatever form or nature, which has been, or will be, concluded between one or more Member States and one or more ACP States and which concerns matters dealt with in the ACP-EC Agreement, shall be communicated at the earliest opportunity by the Member State or States concerned to the other Member States and to the Commission. At the request of a Member State or of the Commission, any texts so communicated shall be discussed by the Council.Article 5Should a Member State consider it necessary to invoke Article 98 of the ACP-EC Agreement in matters for which the Member States are competent, it shall first consult the other Member States and the Commission.If the ACP-EC Council of Ministers has to reach a decision on the action by the Member State referred to in the first paragraph, the position put forward by the Community shall be that of the Member State concerned, unless the Representatives of the Governments of the Member States, meeting within the Council, decide otherwise.Article 6Disputes arising between Member States concerning the ACP-EC Agreement, the Annexes and Protocols attached thereto or the Internal Agreements concluded for implementation of the said ACP-EC Agreement shall, at the request of the earliest petitioner, be submitted to the Court of Justice of the European Communities in the manner laid down in the Treaty and in the Protocol on the Statute of the Court of Justice annexed to the Treaty.Article 7The Representatives of the Governments of the Member States, meeting within the Council, may at any time amend this Agreement, acting unanimously on a draft from the Commission or from a Member State after consulting the Commission.Article 8This Agreement shall be approved by each Member State in accordance with its own constitutional requirements. The government of each Member State shall notify the General Secretariat of the Council of the completion of the procedures required for the entry into force of the Agreement.Provided that the provisions of the first paragraph have been complied with, this Agreement shall enter into force at the same time as the ACP-EC Agreement(1). It shall remain in force for the duration of that Agreement.Article 9This Agreement, drawn up in a single original in the Danish, Dutch, English, Finnish, French, German, Greek, Italian, Portuguese, Spanish and Swedish languages, all eleven texts being equally authentic, shall be deposited in the archives of the General Secretariat of the Council, which shall transmit a certified copy to each of the governments of the Signatory States.Hecho en Bruselas, el dieciocho de septiembre del aÃ ±o dos mil./UdfÃ ¦rdiget i Bruxelles den attende september to tusind./Geschehen zu BrÃ ¼ssel am achtzehnten September zweitausend./Ã Ã ³Ã ¹Ã ½Ã µ Ã Ã Ã ¹Ã  Ã Ã Ã Ã ¾Ã ­Ã »Ã »Ã µÃ , Ã Ã Ã ¹Ã  Ã ´Ã ­Ã ºÃ ± Ã ¿Ã ºÃ Ã  Ã £Ã µÃÃ Ã µÃ ¼Ã ²Ã Ã ¯Ã ¿Ã Ã ´Ã Ã ¿ Ã Ã ¹Ã »Ã ¹Ã ¬Ã ´Ã µÃ ./Done at Brussels on the eighteenth day of September in the year two thousand./Fait Ã Bruxelles, le dix-huit septembre deux mille./Fatto a Bruxelles, addÃ ¬ diciotto settembre duemila./Gedaan te Brussel, de achttiende september tweeduizend./Feito em Bruxelas, em dezoito de Setembro de dois mil./Tehty BrysselissÃ ¤ kahdeksantenatoista pÃ ¤ivÃ ¤nÃ ¤ syyskuuta vuonna kaksituhatta./Som skedde i Bryssel den artonde september tjugohundra.Pour le gouvernement du Royaume de BelgiqueVoor de Regering van het Koninkrijk BelgiÃ «FÃ ¼r die Regierung des KÃ ¶nigreichs Belgien>PIC FILE= "L_2000317EN.037901.EPS">For regeringen for Kongeriget Danmark>PIC FILE= "L_2000317EN.037902.EPS">FÃ ¼r die Regierung der Bundesrepublik Deutschland>PIC FILE= "L_2000317EN.037903.EPS">Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã Ã ²Ã ­Ã Ã ½Ã ·Ã Ã · Ã Ã ·Ã  Ã Ã »Ã »Ã ·Ã ½Ã ¹Ã ºÃ ®Ã  Ã Ã ·Ã ¼Ã ¿Ã ºÃ Ã ±Ã Ã ¯Ã ±Ã &gt;PIC FILE= "L_2000317EN.037904.EPS"&gt;Por el Gobierno del Reino de EspaÃ ±a>PIC FILE= "L_2000317EN.037905.EPS">Pour le gouvernement de la RÃ ©publique franÃ §aise>PIC FILE= "L_2000317EN.038001.EPS">Thar ceann Rialtas na hÃ ireannFor the Government of Ireland>PIC FILE= "L_2000317EN.038002.EPS">Per il Governo della Repubblica italiana>PIC FILE= "L_2000317EN.038003.EPS">Pour le gouvernement du Grand-DuchÃ © de Luxembourg>PIC FILE= "L_2000317EN.038004.EPS">Voor de Regering van het Koninkrijk der Nederlanden>PIC FILE= "L_2000317EN.038005.EPS">FÃ ¼r die Regierung der Republik Ã sterreich>PIC FILE= "L_2000317EN.038101.EPS">Pelo Governo da RepÃ ºblica Portuguesa>PIC FILE= "L_2000317EN.038102.EPS">Suomen hallituksen puolestaPÃ ¥ finska regeringens vÃ ¤gnar>PIC FILE= "L_2000317EN.038103.EPS">PÃ ¥ svenska regeringens vÃ ¤gnar>PIC FILE= "L_2000317EN.038104.EPS">For the Government of the United Kingdom of Great Britain and Northern Ireland>PIC FILE= "L_2000317EN.038105.EPS">(1) The date of entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council.ANNEX1. Where, on the initiative of the Commission or a Member State, the Council considers that an ACP State has failed to fulfil an obligation concerning one of the essential elements referred to in Article 9 of the ACP-EC Agreement, or in serious cases of corruption, the ACP State concerned shall be invited, unless there is special urgency, to hold consultations in accordance with Articles 96 and 97 of the ACP-EC Agreement.The Council shall act by a qualified majority.In the consultations, the Community shall be represented by the Presidency of the Council and the Commission.2. If, on expiry of the deadlines set in Articles 96 and 97 of the ACP-EC Agreement for the consultations and despite all efforts, no solution has been found, or immediately in a case of urgency or refusal to hold consultations, the Council may, pursuant to those Articles, decide, on a proposal from the Commission, to take appropriate measures including partial suspension acting by a qualified majority. The Council shall act unanimously in case of a full suspension of application of the ACP-EC Agreement in relation to the ACP State concerned.These measures shall remain in force until such time as the Council has used the applicable procedure as set out in the first subparagraph to take a decision amending or revoking the measures adopted previously, or where applicable, for the period indicated in the Decision.For that purpose the Council shall proceed to review regularly and at least every six months the above measures.The President of the Council shall notify the measures thus adopted to the ACP State concerned and to the ACP-EC Council of Ministers before they enter into force.The Council's Decision shall be published in the Official Journal of the European Communities. Where the measures are adopted immediately, notification thereof shall be addressed to the ACP State and to the ACP-EC Council of Ministers at the same time as an invitation to hold consultations.3. The European Parliament shall be immediately and fully informed of any decision taken under paragraphs 1 and 2 of this Annex.